Title: To Thomas Jefferson from Joseph Barnes, 19 March 1801
From: Barnes, Joseph
To: Jefferson, Thomas



Messina March 19th. 1801 Sicily

In the postcript of my Last Feb. 22nd. I inform’d you, my best friend Mr Jefferson, that all the English Vessels at Naples had, from the order of the English Consul, withdrawn out into the Road—& most of the English were Shiping their property, which, tho’ not then known here, was in consequence of the advancing of the French, who, having been met by commissioners from his Silician Majesty were Stop’d at the Limits of the Neapolitan States, and an armstice entred into; by Virtue of which all the English Vessels were Soon after order’d away from Naples—And, on the 2nd Instant all the English Vessels were order’d out of this Port in 24 hours!! pursuant to which, they have all Left this & every Port of Sicily—and a general prohibition of all provisions from being Ship’d by or for the English, Especially to Malta! Of consequence, circumstanc’d as the King of Naples is, he will be compell’d to continue the Ports of the two Sicilies Shut against the English ‘till a general Peace; Should they not enter pr force, which is probable.—
Tis Said that a Treaty has Since been conclud’d between the King of Naples & the French, & is now before the King for his approof at Palermo—the purport of which however is not yet known—
Having now a Treaty with France, & being at Amity with the King of the two Sicilies, & the Princes of the Italian States; and having from the rights of Neutrality & Laws of Nations, full right, Should the English presume to prohibit our having free commerce into the Ports of France, Italy & Sicily, (except those Actually in a State of Siege,) hope the President of the Unit’d States will immediately Send a commissioner with full powers & Specific directions to remonstrate against demand & obtain free permission to entre all the Ports in  question, not actually in a State of Siege, or the Ports of the Unit’d States Should be Shut against them—which at this moment would be ruin to England.—
Notice has been given here from the consul at Naples, that Should the Bay of Tripoli not receive Satisfactory answers to certain demands made by him of the Unit’d States before the 20th April ensuing, he will declare war against us—which hope may be Avoid’d by prompt proceedings of the U.S. in Sending Several Frigates & a commissioner to induce him immediately to pacific measures—To Pay well, will ever be found a Less evil than war with these Barbarians—or the consequences may be extremely Serious to our countrymen—for, not Long Since there were at once in this Port eight American Vessels! of course there must be many more in the Mediteranian—
With constant Solicitude for your health & happiness & preferment to the Presidency of the U.S I remain yours most respectfully

Jos: Barnes


P.S. Some doubts being entertain’d that Pennsylvan. will be depriv’d of Voting ‘tis fear’d Mr Jefferson will Lose the Election—but, [Heavens forbid]—

